MERWIN, J.,
(dissenting.) Upon this appeal the only questions,, as it seems to me, are whether the plaintiff was entitled to have the form of the judgment settled at special term, and, if so,, whether the form, as settled, corresponded substantially with the-directions in the report. A referee, in a proper case, has the right to. grant an interlocutory judgment, and such judgment can be reviewed upon a motion for a new trial, (Code, § 1001,) or, as the-Code now stands, by appeal from the judgment. Whether, in the present case, an interlocutory judgment was properly granted, is-a question not before us on this appeal, but is one that might arise on a direct proceeding to review the decision and judgment. There exist, in this case, no such imperfections as existed in the case-of Maicas v. Leony, 113 N. Y. 619, 20 N. E. 586, and by reason of' which the court of appeals said that the supreme court, in its discretion, had power, on motion, to set the report aside. No question is made here that the special term did not have power to settle the decree. The plaintiff had, I think, a right to have it done. If the order, as made, does not settle it, so as to conform to the directions in the report, it should be modified, but not set aside absolutely.